Exhibit 10.1
Execution Version
THE WARRANTS CONTEMPLATED BY THIS WARRANTS AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE
SECURITIES LAWS OF ANY STATE OR ANY PROVINCE OF CANADA, AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION OR PROSPECTUS REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE OR PROVINCIAL SECURITIES
LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT
AND A LETTER FROM TRANSFEREE IN WHICH SUCH TRANSFEREE REPRESENTS THAT HE OR SHE
IS ACQUIRING THE WARRANTS FOR HIS OR HER OWN ACCOUNT FOR INVESTMENT PURPOSES AND
NOT WITH A VIEW TO DISTRIBUTION, THE SUBSTANCE OF EACH TO BE REASONABLY
ACCEPTABLE TO THE COMPANY.
WARRANTS AGREEMENT
     This WARRANTS AGREEMENT (this “Agreement”) is dated as of October 13th,
2011, between Magnum Hunter Resources Corporation, a Delaware corporation (the
“Company”), and American Stock Transfer & Trust Company, LLC, a New York limited
liability trust company, as Warrants Agent (the “Warrants Agent”).
RECITALS
     WHEREAS, the Company proposes to issue Warrants (the “Warrants”), entitling
the holders thereof to purchase shares of the Company’s Common Stock, $0.01 par
value per share (the “Common Stock”); and
     WHEREAS, the Warrants Agent, at the request of the Company, has agreed to
act as the agent of the Company in connection with the issuance, registration,
transfer, exchange and exercise of the Warrants;
     NOW, THEREFORE, in consideration of the premises and mutual agreements
herein set forth, the parties hereto agree as follows:
AGREEMENT
     1. Appointment of Warrants Agent. The Company hereby appoints the Warrants
Agent to act as agent for the Company in accordance with the instructions
hereinafter set forth; and the Warrants Agent hereby accepts such appointment,
upon the terms and conditions hereinafter set forth and payment of the Warrants
Agent’s fees as set forth in Exhibit B.
     2. Amount Issued. Subject to the provisions of this Agreement, the Company
shall issue and distribute to holders of its Common Stock (“Record Holders”)
Warrants to purchase an aggregate of 12,875,271 shares of Common Stock. The
Company shall distribute to the Record Holders as of the close of business on
August 31, 2011 (the “Record Date”) one (1) Warrant for every ten (10) shares of
Common Stock held of record on the Record Date. No fractional

- 1 -



--------------------------------------------------------------------------------



 



warrants or cash in lieu thereof will be issued or paid. The number of Warrants
distributed to each Record Holder will be rounded down to the nearest whole
number. Each Warrant shall entitle the holder thereof to purchase one share of
Common Stock at a price of $10.50 per share, upon exercise of the Warrant as
herein provided.
     The Company also made a capital contribution of Warrants to purchase shares
of Common Stock to MHR Callco Corporation, its wholly owned subsidiary, and MHR
Callco Corporation subsequently made a capital contribution of such Warrants to
its wholly owned subsidiary, MHR Exchangeco Corporation (“Exchangeco”), which
shall issue and distribute to the holders of Exchangeable Shares of Exchangeco
(“Exchangeco Record Holders”) as of the Record Date one (1) Warrant for every
ten (10) Exchangeable Shares held of record on the Record Date. No fractional
warrants or cash in lieu thereof will be issued or paid. The number of Warrants
distributed to each Exchangeco Record Holder will be rounded down to the nearest
whole number. Each Warrant shall entitle the holder thereof to purchase one
share of Common Stock at a price of $10.50 per share, upon exercise of the
Warrant as herein provided.
     3. Form of Warrant Certificates. The Warrants shall be evidenced by
certificates (the “Warrant Certificates”) to be delivered pursuant to this
Agreement in registered form only. The Warrant Certificates and the forms of
election to purchase shares of Common Stock and of assignment to be printed on
the reverse thereof shall be in substantially the form set forth in Exhibit A
hereto, together with such appropriate insertions, omissions, substitutions and
other variations as are required or permitted by this Agreement, and such
letters, numbers or other marks of identification and such legends or
endorsements placed thereon (i) as may be required to comply with any law or
rules made pursuant thereto, any rules of any securities exchange, or any
agreement between the Company and any holder of a Warrant (a “Warrantholder”) or
(ii) as may, consistently herewith, be determined by the officers executing such
Warrant Certificates, as evidenced by their execution of such Warrant
Certificates.
     4. Execution of Warrant Certificates. The Warrant Certificates shall be
duly executed on behalf of the Company by its Chairman and Chief Executive
Officer or its Executive Vice President and Chief Financial Officer, and by its
Treasurer, Secretary or Assistant Secretary by manual or facsimile signatures
printed thereon. Warrant Certificates shall be manually countersigned by the
Warrants Agent and shall not be valid for any purpose unless so countersigned.
In case any officer of the Company who shall have signed any of the Warrant
Certificates shall cease to be such officer of the Company before the date of
issuance of the Warrant Certificates or before countersignature by the Warrants
Agent and issue and delivery thereof, such Warrant Certificates may nevertheless
be countersigned by the Warrants Agent, issued and delivered with the same force
and effect as though the person who signed such Warrant Certificates had not
ceased to be such officer of the Company.
     5. Registration. The Warrant Certificates shall be numbered, and each
Warrant Certificate along with the name and address of its holder shall be
registered in a register (the “Warrants Register”) to be maintained by the
Warrants Agent. The Company and the Warrants Agent may deem and treat the
registered holder of a Warrant Certificate as the absolute owner thereof
(notwithstanding any notation of ownership or other writing thereon made by
anyone), for the purpose of any exercise thereof or any distribution to the
holder thereof and for all other

- 2 -



--------------------------------------------------------------------------------



 



purposes, and neither the Company nor the Warrants Agent shall be affected by
any notice to the contrary.
     6. Transfers and Exchanges.
          (a) The Warrants Agent shall not register the transfer of any
outstanding Warrant Certificates in the Warrants Register except as follows:
               (i) if the transferee is, in the opinion of counsel for the
transferring Warrantholder, a person to whom the Warrants may legally be
transferred without registration and without the delivery of a current
prospectus under the Securities Act (or with respect to Canada, without the
filing and delivery of a prospectus) with respect thereto and then only against
receipt of such opinion of counsel for the transferring Warrantholder in
writing, which opinion and counsel are acceptable to the Company, and a letter
from such transferee in which such transferee represents that he or she is
acquiring the Warrants for his or her own account for investment purposes and
not with a view to distribution and provides any other information and
representations required by the Company, and in which such person agrees to
comply with the requirements of this provision with respect to any resale or
other disposition of such securities;
               (ii) upon surrender of such Warrant Certificates, duly endorsed;
and
               (iii) upon payment of any applicable tax or taxes pursuant to
Section 9 hereof.
Upon any such registration of transfer, a new Warrant Certificate shall be
issued to the transferee for the number of Warrants transferred. If less than
all the Warrants evidenced by such Warrant Certificate are transferred, a new
Warrant Certificate or Certificates shall be issued in the name of the
Warrantholder for the number of Warrants evidenced by the Warrant Certificates
so surrendered that have not been transferred.
          (b) The Warrant Certificates may be exchanged at the option of the
holder or holders thereof, when surrendered to the Warrants Agent at its offices
or agency maintained in New York, New York (or at such other offices or agencies
as may be designated by the Warrants Agent) for the purpose of exchanging,
transferring and exercising the Warrants (a “Warrants Agent’s Office”) or at the
offices of any successor Warrants Agent as provided in Section 18 hereof, for
another Warrant Certificate or other Warrant Certificates of like tenor and
representing in the aggregate a like number of Warrants.
          (c) The Company shall not be required to issue any Warrant Certificate
evidencing a fraction of a Warrant or to issue fractions of shares of securities
on the exercise of the Warrants. Any fractional interest in a Warrant alone
shall be of no value whatsoever, and any fractional interest in shares of
securities on the exercise of the Warrants shall be rounded down to the nearest
whole number. By accepting a Warrant Certificate, the holder thereof expressly
waives any right to receive a Warrant Certificate evidencing any fraction of a
Warrant, to receive any fractional share of securities upon exercise of a
Warrant, or to receive any value whatsoever upon exercise of a fractional
interest in a Warrant.

- 3 -



--------------------------------------------------------------------------------



 



     7. Duration and Exercise of Warrants; Exercise Price.
          (a) Unless the Warrants are redeemed in accordance with Section 14
hereof, the Warrants shall expire at (i) 5:00 p.m. New York City time (“Close of
Business”) on October 14, 2013, subject to extension, in the sole discretion of
the Company, in a written statement to the Warrants Agent and with at least
thirty (30) days’ prior notice to registered Warrantholders in the manner
provided for in Section 15 hereof (such date of expiration being hereinafter
referred to as the “Expiration Date”). From October 14, 2011 and thereafter
until the Close of Business on the Expiration Date, the Warrants may be
exercised on any business day. After the Close of Business on the Expiration
Date, the Warrants will become void and of no value.
          (b) Subject to the provisions of this Agreement, each Warrant shall
entitle the holder thereof to purchase from the Company (and the Company shall
issue and sell to such holder of a Warrant) one fully paid and nonassessable
share of Common Stock at the price of $10.50 per share (the “Exercise Price”).
Pursuant to Section 6(c) hereof, no fractional shares of Common Stock shall be
issuable upon exercise of any Warrants.
          (c) A Warrantholder shall exercise such Warrantholder’s right to
purchase shares of Common Stock by depositing with the Warrants Agent at a
Warrants Agent’s Office, the Warrant Certificate evidencing such Warrant with
the form of election to purchase on the reverse thereof duly completed and
signed by the registered holder or holders thereof or by the duly appointed
legal representative thereof or by a duly authorized attorney, such signature
(if not signed by or on behalf of an original holder of Warrants) to be
“medallion” guaranteed by a member of the Securities Transfer Association
Medallion Program (STAMP), a member of the Stock Exchange Medallion Program
(SEMP), a member of the New York Stock Exchange Inc. Medallion Signature Program
(MSP), an “eligible guarantor institution” as defined under Rule 17Ad-15
promulgated under the Securities Exchange Act of 1934, as amended, or, with
respect to Canadian Warrantholders, by a Canadian Schedule 1 chartered bank or a
major trust company in Canada, and by paying to the Warrants Agent an amount
equal to the Exercise Price multiplied by the number of shares of Common Stock
in respect of which the Warrants are being exercised. Payment shall be in lawful
money of the United States of America by wire transfer, by official bank,
certified, or personal check or by a postal, telegraphic or express money order
made payable to the Warrants Agent for the account of the Company; provided,
however, if payment is made by personal check, sufficient time must be allowed
for the check to clear prior to the Expiration Date. If payment shall be made by
wire transfer, such payment shall be transferred to Union Bank (ABA Number:
122000496 and Account Number: 4170001562) for the account of the Company, or
such other account on behalf of the Company as the Warrants Agent shall
hereafter direct. Once a Warrantholder exercises a Warrant, that exercise may
not be revoked.
          (d) Unless a Warrant Certificate (i) provides that the shares of
Common Stock to be issued pursuant to the exercise of Warrants represented
thereby are to be delivered directly to the holder of such Warrants or (ii) is
submitted for the account of an “eligible guarantor institution,” signatures on
such Warrant Certificate must be guaranteed by an “eligible guarantor
institution.”

- 4 -



--------------------------------------------------------------------------------



 



          (e) Subject to Section 8 hereof, upon such surrender of a Warrant
Certificate and payment of the Exercise Price, and as soon as practicable
thereafter, the Warrants Agent, in its capacity as the Company’s transfer agent
(the “Transfer Agent”), shall requisition for issuance and delivery to or upon
the written order of the registered holder of such Warrant Certificate and in
such name or names as such registered holder may designate, a certificate or
certificates for the share or shares of Common Stock issuable upon the exercise
of the Warrant. Such certificate or certificates shall be deemed to have been
issued and any person so designated to be named therein shall be deemed to have
become the holder of record of such share or shares of Common Stock upon the
date of issuance thereof.
     The Exercise Price will be deemed to have been received by the Warrants
Agent only upon (i) clearance of any uncertified check or (ii) receipt by the
Warrants Agent of any official bank or certified check drawn upon a U.S. bank or
any postal, telegraphic or express money order, or (iii) receipt by the Warrants
Agent of confirmation of any wire transfer to the account set forth above.
          (f) The Warrants evidenced by a Warrant Certificate shall be
exercisable, at the election of the registered holder thereof, either as an
entirety or from time to time for a portion of the number of Warrants specified
in the Warrant Certificate. If less than all of the Warrants evidenced by a
Warrant Certificate surrendered upon the exercise of Warrants are exercised at
any time prior to the Expiration Date, a new Warrant Certificate or Certificates
shall be issued for the number of Warrants evidenced by the Warrant Certificate
so surrendered that have not been exercised.
          (g) The Warrants Agent shall account promptly to the Company with
respect to Warrants exercised and concurrently pay or deliver to the Company all
moneys and other consideration received by it upon the purchase of shares of
Common Stock through the exercise of Warrants.
          (h) If either the number of Warrants being exercised is not specified
on a Warrant Certificate, or the payment delivered is not sufficient to pay the
full aggregate Exercise Price for all shares of Common Stock stated to be
subscribed for, the Warrantholder will be deemed to have exercised the maximum
number of Warrants that could be exercised for the amount of the payment
delivered by such Warrantholder. If the payment delivered by the Warrantholder
exceeds the aggregate Exercise Price for the number of Warrants evidenced by the
Warrant Certificate(s) delivered by such Warrantholder, the payment will be
applied, until the Warrant is depleted, to subscribe for shares of Common Stock.
Any excess payment remaining after the foregoing allocation will be returned to
such Warrantholder as soon as practicable by mail, without interest or deduction
for expenses.
          (i) No issuance of shares of Common Stock upon exercise of Warrants
shall be made unless there is a current prospectus covering such shares of
Common Stock under an effective registration statement under the Securities Act
or, where applicable, Canadian provincial securities laws (or an exemption
therefrom), and registration or qualification of such shares of Common Stock (or
an exemption therefrom) has been obtained from the state, provincial or other
regulatory authorities in the jurisdiction in which such shares of Common Stock
are sold. The Company will provide to the Warrants Agent written confirmation of
such

- 5 -



--------------------------------------------------------------------------------



 



registration or qualification, or an exemption therefrom, when requested by the
Warrants Agent, and the determination of the Company shall be final and binding
on the Warrants Agent and each Warrantholder. The Company may instruct the
Warrants Agent from time to time that certain Warrants are subject to further
restrictions on exercise, in which case the Warrants Agent shall not permit the
exercise of such Warrants without the consent of the Company.
          (j) Notwithstanding any other provision of this Agreement to the
contrary, no issuance of shares of Common Stock shall be made, and the Company
is authorized to refuse to honor the exercise of any Warrant, if the exercise of
any Warrant would result, in the opinion of the Company’s Board of Directors
(the “Board”) or its Chief Executive Officer upon advice of counsel, in the
violation of any law.
          (k) All questions concerning the timeliness, validity, form and
eligibility of any exercise of Warrants will be determined by the Company, and
such determinations will be final and binding. The Company may waive any defect
or irregularity, or permit a defect or irregularity to be corrected within such
amount of time as the Company may determine, or reject the purported exercise of
any Warrant by reason of any defect or irregularity in the exercise.
Subscriptions will not be deemed to have been received or accepted until all
irregularities have been waived or cured within an amount of time determined in
the Company’s sole discretion. The Company and the Warrants Agent are not under
any duty to notify any Warrantholder of any defect or irregularity in connection
with the submission of Warrant Certificates and will not incur any liability for
failure to provide this notification.
     8. Cancellation of Warrants. If the Company shall purchase or otherwise
acquire Warrants, the Warrant Certificates representing such Warrants shall
thereupon be delivered to the Warrants Agent and be canceled by it and retired.
The Warrants Agent shall cancel all Warrant Certificates surrendered for
exchange, substitution, transfer or exercise in whole or in part.
     9. Payment of Taxes. The Company will pay all documentary stamp taxes
attributable to the initial issuance of Warrants and of shares of Common Stock
upon the exercise of Warrants; provided, that the Company shall not be required
to pay any tax or taxes that may be payable in respect of any transfer involved
in the issue of any Warrant Certificates or any certificates for shares of
Common Stock in a name other than the registered holder of a Warrant Certificate
surrendered upon the exercise of a Warrant, and the Company shall not be
required to issue or deliver such certificates unless or until the person or
persons requesting the issuance thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid or adequate provision has been made for the payment
thereof.
     10. Mutilated or Missing Warrant Certificates. If any of the Warrant
Certificates shall be mutilated, lost, stolen or destroyed, the Company may, in
its sole and absolute discretion, issue and the Warrants Agent shall deliver, in
exchange and substitution for and upon cancellation of the mutilated Warrant
Certificate, or in lieu of and in substitution for the lost, stolen or destroyed
Warrant Certificate, a new Warrant Certificate of like tenor and representing an
equivalent number of Warrants, but only upon receipt of evidence satisfactory to
the Company and the Warrants Agent of such loss, theft or destruction of such
Warrant Certificate

- 6 -



--------------------------------------------------------------------------------



 



and of an indemnity or bond, if requested, also satisfactory to them. Applicants
for such substitute Warrant Certificates shall also comply with such other
reasonable regulations and pay such other reasonable charges as the Company or
the Warrants Agent may prescribe. The Company and the Warrants Agent may charge
the Warrantholder for any expenses associated with replacing his or her
mutilated, lost, stolen or destroyed Warrant Certificate.
     11. Reservation of Shares of Common Stock. For the purpose of enabling it
to satisfy any obligation to issue shares of Common Stock upon exercise of
Warrants, the Company will, at all times through the Close of Business on the
Expiration Date, reserve and keep available, free from preemptive rights and out
of its aggregate authorized but unissued shares of Common Stock, the number of
shares of Common Stock deliverable upon the exercise of all outstanding
Warrants, and the Transfer Agent is hereby irrevocably authorized and directed
at all times to reserve such number of authorized and unissued shares of Common
Stock as shall be required for such purpose. The Warrants Agent, in its capacity
as Transfer Agent, is hereby irrevocably authorized to requisition from time to
time stock certificates issuable upon exercise of outstanding Warrants.
     Before taking any action that would cause an adjustment pursuant to
Section 13 (b) reducing the Exercise Price below the then par value (if any) of
the shares of Common Stock issuable upon exercise of the Warrants, the Company
will take any corporate action that may, in the opinion of its counsel, be
necessary in order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock at the Exercise Price as so adjusted.
     The Company covenants that all shares of Common Stock issued upon exercise
of the Warrants will, upon issuance in accordance with the terms of this
Agreement, be fully paid and nonassessable and free from all liens, charges and
security interests created by or imposed upon the Company with respect to the
issuance thereof.
     12. Registration of Warrants and Shares of Common Stock. The Company shall
use commercially reasonable efforts to file with the Securities and Exchange
Commission (the “Commission”) a registration statement on Form S-3 covering the
shares of Common Stock underlying the Warrants (the “Registration Statement”)
which has been or will be declared effective at the sole discretion of the
Commission. Except as set forth in the last sentence of this Section 12, the
Company will use its commercially reasonable efforts to keep the Registration
Statement continuously effective from the date hereof through the Expiration
Date and to keep such Registration Statement and prospectus included therein
current while any of the Warrants are outstanding. So long as any unexpired
Warrants remain outstanding, the Company will in good faith use its commercially
reasonable efforts to endeavor to obtain and keep effective any and all permits,
consents and approvals of governmental agencies and authorities and to make
filings under federal, state and provincial securities acts and laws, which may
be or become reasonably necessary in connection with the issuance and delivery
of the Warrant Certificates, the exercise of the Warrants and the issuance,
sale, transfer and delivery of the shares of Common Stock issued upon exercise
of Warrants; provided, however, that the Company will not take such actions with
respect to any transfer of the Warrants, which have not been registered under
the Securities Act and are not transferable except as provided in Section 6(a)
hereof. However, Warrants may not be exercised or sold by, nor may shares of
Common Stock or other securities be issued to, any registered Warrantholder in
any state or jurisdiction in which such

- 7 -



--------------------------------------------------------------------------------



 



exercise or sale would be unlawful. Notwithstanding anything to the contrary in
this Section 12, the Company shall not be required to keep the Registration
Statement or any other registration statement covering the shares of Common
Stock issuable upon exercise of the Warrants or any related prospectus current
if in the reasonable judgment of the Company the discrepancy between the market
price of the Common Stock and the Exercise Price makes it unlikely that the
Warrants will be exercised or following the Close of Business on the Expiration
Date or such earlier date upon which all Warrants have been exercised or
redeemed in full in accordance with the terms set forth herein.
     13. Adjustment of Exercise Price and Number of Shares of Common Stock
Purchasable or Number of Warrants.
          (a) Except as provided in subsections (b) or (d) below, the Exercise
Price and the number of shares of Common Stock purchasable upon the exercise of
each Warrant shall not be adjusted prior to the Expiration Date or upon exercise
of any Warrant.
          (b) If the Company shall (i) pay a dividend on its shares of Common
Stock in shares of Common Stock, (ii) subdivide its outstanding shares of Common
Stock, (iii) combine its outstanding shares of Common Stock into a smaller
number of shares of Common Stock or (iv) reclassify the Common Stock (including
any such reclassification in connection with a consolidation or merger in which
the Company is the continuing corporation), the number of shares of Common Stock
purchasable upon exercise of each Warrant immediately prior thereto and the
Exercise Price payable therefor shall be adjusted so that the holder of each
Warrant shall be entitled upon exercise to receive, for the same aggregate
consideration, the kind and number of shares of Common Stock or other securities
of the Company that such holder would have owned or have been entitled to
receive after the happening of any of the events described above, if such
Warrant had been exercised immediately prior to the happening of such event or
any record date with respect thereto. An adjustment made pursuant to this
subparagraph (b) shall become effective immediately after the effective date of
such event retroactive to the record date, if any, for such event. In addition,
in the event of any reclassification of the Common Stock, references in this
Agreement to Common Stock shall thereafter be deemed to refer to the securities
into which the Common Stock shall have been reclassified.
          (c) In case of any consolidation of the Company with or merger of the
Company into another corporation or in case of any sale or conveyance to another
corporation of the property of the Company as an entirety or substantially as an
entirety or in case the Company is a party to a merger or binding share exchange
which reclassifies or changes its outstanding shares of Common Stock (each a
“Fundamental Change”), the Company or such successor or purchasing corporation,
as the case may be, shall execute with the Warrants Agent an agreement, in form
and substance substantially equivalent to this Agreement, such that after the
Fundamental Change each Warrantholder shall have the right, subject to terms and
conditions substantially equivalent to those contained in this Agreement, to
purchase the kind and amount of shares and other securities and property that
such holder would have been entitled to receive if such Warrant had been
exercised immediately prior to the Fundamental Change. The Company shall mail
notice of the execution of any such agreement to each registered Warrantholder
by first-class mail, postage prepaid. Such agreement shall provide for
adjustments, which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 13.

- 8 -



--------------------------------------------------------------------------------



 



The provisions of this subparagraph (c) shall similarly apply to successive
Fundamental Changes. The Warrants Agent shall be under no duty to determine the
correctness of any provisions contained in any such agreement relating either to
the kind or amount of shares of stock or other securities or property receivable
upon exercise of Warrants or with respect to the method employed and provided
therein for any adjustments, and the Warrants Agent shall be entitled to rely
upon the provisions contained in any such agreement.
          (d) At any time the Company may, at its option, voluntarily reduce the
then-current Exercise Price to such amount (the “Reduced Exercise Price”) and
for such period or periods of time which may be through the Close of Business on
the Expiration Date (the “Reduced Exercise Price Period”) as may be deemed
appropriate by the Board. Notice of any such Reduced Exercise Price and Reduced
Exercise Price Period shall be given to the registered Warrantholders in the
manner provided in Section 15 hereof and to the Warrants Agent in the manner
provided in Section 21 hereof. After the termination of the Reduced Exercise
Price Period, the Exercise Price shall be the Exercise Price that would have
been in effect, as adjusted pursuant to subsection (b) above, had there been no
reduction in the Exercise Price pursuant to the provisions of this subsection
(d). Any adjustment in the Exercise Price pursuant to subsection (b) above
during the Reduced Exercise Price Period shall also be made in the Reduced
Exercise Price in the manner specified in subsection (b) above.
     14. Redemption.
          (a) At any time the Company may, at its option, redeem the Warrants in
whole or in part, for a redemption price of $0.001 per Warrant (subject to
equitable adjustment to reflect stock splits, stock dividends, stock
combinations, recapitalizations and like occurrences), on at least thirty
(30) days’ prior written notice to the registered Warrantholders. If the Company
elects to redeem only a portion of the Warrants, the Company will make any such
partial redemption on a pro-rata basis to all Warrantholders based on the number
of Warrants they respectively own. In the event the Company exercises its right
to redeem the Warrants, the Expiration Date shall be deemed to be, and the
Warrants will be exercisable until the Close of Business on, the date fixed for
redemption in such notice (the “Redemption Date”). If any Warrant called for
redemption is not exercised by such time, it will cease to be exercisable and
the registered holder thereof will be entitled only to the redemption price of
$0.001 per Warrant.
          (b) If the Company exercises its right to redeem all or a portion of
the Warrants, then it shall give or cause to be given notice to the registered
Warrantholders by mailing to such registered Warrantholders a notice of
redemption, first class, postage prepaid, at the most recent address in the
Warrants Register. Any notice mailed in the manner provided herein shall be
conclusively presumed to have been duly given, whether or not the registered
Warrantholder receives such notice.
          (c) The notice of redemption shall specify (i) the redemption price,
(ii) the Redemption Date, which shall in no event be less than thirty (30) days
after the date of mailing such notice, (iii) the place where the Warrant
Certificates must be delivered and the redemption price paid, and (iv) that the
right to exercise the Warrant shall terminate at Close of Business on the
Redemption Date. Neither failure to mail such notice nor any defect therein or
in the mailing thereof shall affect the validity of the proceedings for such
redemption except as to a holder to

- 9 -



--------------------------------------------------------------------------------



 



whom notice was not mailed or whose notice was defective. An affidavit of the
Warrants Agent or the Secretary or Assistant Secretary of the Company that
notice of redemption has been mailed shall, in the absence of fraud, be prima
facie evidence of the facts stated therein.
          (d) Any right to exercise a Warrant shall terminate at Close of
Business on the Redemption Date. The redemption price payable to the registered
Warrantholders shall be mailed to such persons at the most current address
listed in the Warrants Register.
     15. Notices to Warrantholders. If:
          (a) the Company shall declare any dividend payable in any securities
upon its shares of Common Stock, or make any distribution (other than a cash
dividend declared in the ordinary course) to the holders of its Common Stock; or
          (b) the Company shall offer to the holders of its Common Stock any
additional shares of Common Stock or securities convertible or exchangeable into
shares of Common Stock or any right to subscribe for or purchase Common Stock;
or
          (c) the Company shall dissolve, liquidate or wind up (other than in
connection with a Fundamental Change); or
          (d) the Company shall fix a Reduced Exercise Price and Reduced
Exercise Price Period;
then the Company shall cause written notice of such event to be filed with the
Warrants Agent and shall cause written notice of such event to be given to each
of the registered Warrantholders at the most recent address in the Warrants
Register by first-class mail, postage prepaid, and such notice shall be given
(i) in the case of clauses (a) or (b) above, at least ten (10) calendar days
prior to the date fixed as a record date or the date of closing the transfer
books for the determination of the stockholders entitled to such dividend,
distribution or subscription rights, (ii) in the case of clause (c) above, at
least twenty (20) calendar days prior to the date fixed as a record date for the
determination of stockholders entitled to vote on such proposed dissolution,
liquidation or winding up and (iii) in the case of clause (d) above, as soon as
practicable after such event. Such notice shall, as and if applicable, specify
such record date or the date of closing the transfer books, as the case may be.
Failure to give the notice required by this Section 15 or any defect therein
shall not affect the legality or validity of any dividend, distribution, right,
option, warrant, dissolution, liquidation or winding up or the vote upon or any
other action taken in connection therewith.
     16. Merger Consolidation or Change of Name of the Warrants Agent. Any
entity into which the Warrants Agent may be merged or converted or with which it
may be consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Warrants Agent shall be a party, or any entity
succeeding to the shareholder services business of the Warrants Agent, shall be
the successor to the Warrants Agent hereunder without the execution or filing of
any paper or any further act on the part of any of the parties hereto, provided
that such corporation would be eligible for appointment as a successor Warrants
Agent under the provisions of Section 18.

- 10 -



--------------------------------------------------------------------------------



 



     17. Warrants Agent. The Warrants Agent undertakes the duties and
obligations imposed by this Agreement upon the following terms and conditions,
by all of which the Company and the holders of Warrant Certificates, by their
acceptance thereof, shall be bound:
          (a) The Warrants Agent shall not be responsible for any failure of the
Company to comply with any of the covenants contained in this Agreement or in
the Warrant Certificates, nor shall it at any time be under any duty or
responsibility to any holder of a Warrant to make or cause to be made any
adjustment in the Exercise Price or in the number of shares of Common Stock
issuable upon exercise of any Warrants (except as instructed by the Company);
          (b) The Company agrees to indemnify the Warrants Agent and save it
harmless against any and all losses, liabilities and expenses, including
judgments, costs and reasonable counsel fees and expenses, for anything done or
omitted by the Warrants Agent arising out of or in connection with this
Agreement except as a result of its gross negligence or bad faith;
          (c) The Company agrees that it will perform, execute, acknowledge and
deliver or cause to be performed, executed, acknowledged and delivered all such
further and other acts, instruments and assurances as may reasonably be required
by the Warrants Agent to carry out or perform the provisions of this Agreement;
and
          (d) The Warrants Agent is hereby authorized and directed to accept
instructions with respect to the performance of its duties hereunder from the
Chairman and Chief Executive Officer, any Vice President, the Treasurer or an
Assistant Treasurer, the Secretary or an Assistant Secretary of the Company, and
to apply to such officers for advice or instructions in connection with its
duties, and shall not be liable for any action taken or suffered to be taken by
it in good faith in accordance with instructions of any such officer or in good
faith reliance upon any statement signed by any one of such officers of the
Company with respect to any fact or matter (unless other evidence in respect
thereof is herein specifically prescribed) that may be deemed to be conclusively
proved and established by such signed statement.
     18. Change of Warrants Agent. If the Warrants Agent shall resign (such
resignation to become effective not earlier than sixty (60) days after giving
written notice thereof to the Company and the registered Warrantholders) or
shall become incapable of acting as Warrants Agent or if the Board shall by
resolution remove the Warrants Agent (such removal to become effective not
earlier than thirty (30) days after filing a certified copy of such resolution
with the Warrants Agent and giving written notice of such removal to the
registered Warrantholders), then the Company shall appoint a successor to the
Warrants Agent. If the Company fails to make such appointment within a period of
thirty (30) days after such removal or after it has been so notified in writing
of such resignation or incapacity by the Warrants Agent, then any registered
Warrantholder may apply to any court of competent jurisdiction for the
appointment of a successor to the Warrants Agent. Pending appointment of a
successor to the Warrants Agent, either by the Company or by such a court, the
duties of the Warrants Agent shall be carried out by the Company. Any successor
Warrants Agent, whether appointed by the Company or by a court, shall be a bank
or trust company, in good standing, incorporated under the laws of any state or
of the United States of America. As soon as practicable after

- 11 -



--------------------------------------------------------------------------------



 



appointment of the successor Warrants Agent, the Company shall cause written
notice of the change in the Warrants Agent to be given to each of the registered
holders of the Warrant Certificates at such holder’s address appearing on the
Warrants Register. After appointment, the successor Warrants Agent shall be
vested with the same powers, rights, duties and responsibilities as if it had
been originally named as Warrants Agent without further act or deed. The former
Warrants Agent shall deliver and transfer to the successor Warrants Agent the
Warrants Register and any other property at the time held by it hereunder and
execute and deliver, at the expense of the Company, any further assurance,
conveyance, act or deed necessary for that purpose. Failure to give any notice
provided for in this Section 18 or any defect therein, shall not affect the
legality or validity of the removal of the Warrants Agent or the appointment of
a successor Warrants Agent, as the case may be.
     19. Warrantholder Not Deemed a Stockholder. Nothing contained in this
Agreement or in any of the Warrant Certificates shall be construed as conferring
upon the holders thereof the right to vote or to receive dividends or to consent
or to receive notice as stockholders in respect of the meetings of stockholders
or for the election of directors of the Company or any other matter, or any
rights whatsoever as stockholders of the Company.
     20. Delivery of Prospectus. Subject to Section 12 hereof, if the Company
deems it to be necessary or advisable under applicable federal or state
securities laws to deliver a prospectus or other notices or communications in
connection with the issuance of the Warrants or upon the exercise of Warrants,
the Company will furnish to the Warrants Agent sufficient copies of a prospectus
or such other notices or communications relating to the shares of Common Stock
underlying the Warrants, and the Warrants Agent agrees that it will deliver a
copy of the prospectus or such other notices or communications to any
Warrantholders as the Company may instruct.
     21. Notices to Company and Warrants Agent. Any notice or demand authorized
by this Agreement to be given or made by the Warrants Agent or by any registered
Warrantholder to or on the Company shall be sufficiently given or made if sent
by mail, first-class or registered, postage prepaid, addressed (until another
address is filed in writing by the Company with the Warrants Agent), as follows:

Magnum Hunter Resources Corporation
777 Post Oak Boulevard, Suite 650
Houston, Texas 77056 Attention:   Mr. Paul M. Johnston,
Senior Vice President and General Counsel

     Any notice pursuant to this Agreement to be given by the Company or by any
registered Warrantholder to the Warrants Agent shall be sufficiently given if
sent by first-class mail, postage prepaid, addressed (until another address is
filed in writing by the Warrants Agent with the Company), as follows:

American Stock Transfer & Trust Company, LLC
6201 15th Avenue Brooklyn, New York 11219 Attention:   Corporate Trust
Department

- 12 -



--------------------------------------------------------------------------------



 



with a copy (which shall not constitute notice) to:   American Stock Transfer &
Trust Company, LLC
6201 15th Avenue
Brooklyn, New York 11219 Attention:   General Counsel

     22. Supplements and Amendments. The Company and the Warrants Agent may from
time to time supplement or amend this Agreement without the approval of any
Warrantholders in order to cure any ambiguity, manifest error or other mistake
in this Agreement, or to correct or supplement any provision contained herein
that may be defective or inconsistent with any other provision herein, or to
make any other provisions in regard to matters or questions arising hereunder
that the Company and the Warrants Agent may deem necessary or desirable and that
shall not adversely affect, alter or change the interests of the Warrantholders
in any material respect.
     Any supplement to or amendment of this Agreement which may not be made by
the Company and the Warrants Agent without the approval of the Warrantholders
pursuant to the preceding paragraph shall require the approval of the Company,
the Warrants Agent and the Warrantholders entitled to purchase upon exercise
thereof a majority of the shares of Common Stock that may be purchased upon the
exercise of all outstanding Warrant Certificates at the time that such amendment
or supplement is to be made. Notwithstanding the foregoing, any amendment or
supplement to this Agreement which would provide for an adjustment to either
(i) the number of shares of Common Stock purchasable upon exercise of a Warrant
or (ii) the Exercise Price, in either case, in a manner not provided for in this
Agreement and in a manner that would have a substantial negative impact on the
Warrantholders, shall require the consent of the Warrantholders entitled to
purchase upon exercise thereof at least seventy-five percent (75%) of the shares
of Common Stock which may be purchased upon the exercise of all outstanding
Warrant Certificates at the time such amendment or supplement is to be made.
     23. Successors. Each of the covenants and provisions of this Agreement by
or for the benefit of the Company or the Warrants Agent shall bind and inure to
the benefit of their respective successors and assigns hereunder.
     24. Termination. This Agreement shall terminate at the Close of Business on
the Expiration Date or such earlier date upon which all Warrants have been
exercised or redeemed in full in accordance with the terms set forth herein,
except that the Warrants Agent shall account to the Company for cash held by it
and the provisions of Section 17 hereof shall survive such termination. Upon
termination of this Agreement, the Warrants Agent shall retain all canceled
Warrant Certificates and related documentation as required by applicable law.
     25. Governing Law. This Agreement and each Warrant Certificate issued
hereunder shall be deemed to be a contract made under the laws of the State of
Delaware and for all purposes shall be construed in accordance with the internal
laws of the State of Delaware without

- 13 -



--------------------------------------------------------------------------------



 



regard to conflict of law or choice of law principles that would cause the
application of any laws other than of the State of Delaware.
     26. Benefits of this Agreement. Nothing in this Agreement shall be
construed to give to any person or corporation other than the Company, the
Warrants Agent and the registered Warrantholders any legal or equitable right,
remedy or claim under this Agreement, and this Agreement shall be for the sole
and exclusive benefit of the Company, the Warrants Agent and the registered
Warrantholders.
     27. Dealings. The Warrants Agent, and any stockholder, director, officer or
employee thereof, may buy, sell or deal in any of the Warrants or other
securities of the Company or become pecuniarily interested in any transaction in
which the Company may be interested, or contract with or lend money to the
Company or otherwise act as fully and freely as though it was not the Warrants
Agent under this Agreement, or a stockholder, director, officer or employee of
the Warrants Agent, as the case may be. Nothing herein shall preclude the
Warrants Agent from acting in any other capacity for the Company or for any
other legal entity.
     28. Counterparts. This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and such counterparts shall together constitute but one and the
same instrument.
     29. Headings. The headings of sections of this Agreement have been inserted
for convenience of reference only, are not to be considered a part hereof and
shall in no way modify or restrict any of the terms or provisions hereof.
[Signature page follows.]

- 14 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties hereto have caused this Agreement to be
executed and delivered as of the day and year first above written.

            MAGNUM HUNTER RESOURCES
CORPORATION
      By:   /s/ Ronald D. Ormand         Name:   Ronald D. Ormand       
Title:   Executive Vice President and CFO   

Attest:

            By:   /s/ Paul Johnston         Name:   Paul Johnston       
Title:   Senior Vice President and General Counsel   

            AMERICAN STOCK TRANSFER &
TRUST COMPANY, LLC
      By:   /s/ Barbara J. Robbins         Name:   Barbara J. Robbins       
Title:   Vice President   

Attest:

            By:   /s/ Lindsay Kies         Name:   Lindsay Kies        Title:  
Account Administrator   

[Signature Page to Warrants Agreement]

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
[FORM OF WARRANT]

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [h85118h8511801.gif]

proof ink PROOF this printing COMMON STOCK PURCHASE WARRANT
CERTIFICATE            and WARRANTS            However, dyes MAGNUM HUNTER
RESOURCES CORPORATION            ANOTHER product the INCORPORATED UNDER THE LAWS
OF THE STATE OF DELAWARE            SEND            final between AND the VOID
(UNLESS EXTENDED) AFTER 5:00 P.M., NEW YORK CITY TIME, on difference ON OCTOBER
14, 2013 CORPORATION CUSIP 55973G 11 9 the 11, 2011 CHANGES WORD            will
appear to FACE tg            FOR            it due 4365 REV . 4 MAKE
WORD            color as proof OCTOBER RESOURCES — Operator: the OFzx the THIS
CERTIFIES THAT, PROOF HUNTER WO            Terra Cotta CHANGES
PROOFREAD            of different from 17 WITH            representation SC — OK
NOT            good MAGNUM            a appear slightly
in            IS            is It may IS AS - is the owner and registered
holder            prints E MAIL printer product (the “Registered Holder”),
of            Intaglio            OK OR laser printed Common Stock Purchase
Warrants (the “Warrants”). Each Warrant entitles the Registered Holder to
purchase, subject to the terms and conditions set forth in this Warrant
Certificate and the Warrants Agreement (as hereinafter defined), one fully paid
and nonassessable share of common stock, par value $0.01 per share (the “Common
Stock”), of Magnum Hunter Resources Corporation, color a Delaware corporation
(the “Company”), at any time prior to 5:00 p.m., New York City time, on
October 14, 2013 (the “Expiration Date”), upon the presentation and surrender of
this Warrant Certificate with the Election to Purchase Form on the reverse
hereof duly executed, at the corporate office of American Stock Transfer & Trust
Company, LLC as warrants agent, or its successor final (the “Warrants Agent”),
accompanied by payment of $10.50 per Warrant, subject to adjustment (the
“Warrant Price”), and any and all applicable taxes due in connection with the
exercise of the Warrant, in lawful money of the United States of America by wire
transfer, by official bank, certified, or personal check or by a postal,
telegraphic or express money order made payable to the Warrants Agent for the
account of the Company; provided, however, if payment is made by personal check,
sufficient time must be allowed for the check to clear prior to the Expiration
Date            the THIS WARRANT CERTIFICATE AND EACH WARRANT REPRESENTED HEREBY
ARE ISSUED PURSUANT TO AND ARE SUBJECT IN ALL RESPECTS TO THE TERMS AND
CONDITIONS SET FORTH IN THE WARRANTS AGREEMENT (THE “WARRANTS AGREEMENT”), DATED
AS OF OCTOBER 13, 2011, BY AND BETWEEN THE COMPANY AND THE
WARRANTS            MODEM AGENT REFERENCE IS HEREBY MADE TO THE WARRANTS
AGREEMENT FOR A MORE COMPLETE STATEMENT OF THE RIGHTS AND LIMITATIONS OF RIGHTS
OF THE REGISTERED HOLDER HEREOF, THE RIGHTS AND DUTIES OF THE WARRANTS AGENT AND
THE RIGHTS AND OBLIGATIONS OF THE COMPANY THEREUNDER. COPIES OF THE
WARRANTS            Black PROOF: quality, AGREEMENT In the event ARE of certain
ON FILE contingencies AT THE OFFICE provided OF THE for in WARRANTS the Warrants
AGENT. Agreement, the Warrant Price and the number of shares of Common Stock
subject to purchase upon the exercise of each Warrant represented hereby are
subject to modification or adjustment. The Company also has the right
voluntarily to lower the Warrant Price, as set forth in the Warrants Agreement.
38401 — 7660 in            BY and Each Warrant represented hereby is exercisable
at the option of the Registered Holder, but no fractional shares of Common Stock
will be issued, and the number of shares issued will be rounded down to the
nearest whole number. In the case of the exercise of less than all the Warrants
represented hereby, the Company shall cancel this Warrant Certificate upon the
surrender hereof 490 THIS and shall execute and deliver a new Warrant
Certificate or Warrant Certificates of like tenor, which the Warrants Agent
shall countersign, for the balance of such Warrants. - This Warrant Certificate
is not transferrable except in the limited circumstances provided in the
Warrants Agreement and, among other things, delivery of an opinion of
transferor’s counsel that the transfer does not violate any securities laws, an
investor’s letter from the transferee stating his or her intent to acquire the
Warrants for his or her own account and for investment purposes only, and
payment of any applicable taxes due upon transfer of this Warrant Certificate.
America LANE 3003 931 prints FOR            a graphics rendition, This Warrant
Certificate is exchangeable, upon the surrender hereof by the Registered Holder
at the corporate office of the Warrants Agent in New York, New York or at such
other offices as may be designated by the Warrants Agent, for a new Warrant
Certificate or Warrant Certificates of like tenor representing an equal
aggregate number of Warrants, each of such new Warrant - on Certificates to
represent such number of Warrants as shall be designated by such Registered
Holder at the time of such surrender. If this Warrant Certificate shall be
surrendered for exercise within any period during which the transfer books for
the Common Stock or other securities purchasable upon the exercise of this
Warrant Certificate are closed for any purpose, the Warrants Agent shall not be
required to make delivery of certificates for the securities purchasable upon
such exercise until the date of the reopening of such transfer books. 388 color
No issuance of shares of Common Stock upon exercise of Warrants shall be made
unless there is a current prospectus covering such shares of Common Stock under
an effective registration statement under the Securities Act or, where
applicable, Canadian provincial securities laws (or an exemption therefrom), and
registration or qualification of such shares of Common Stock (or an exemption
therefrom) has been obtained from the state, provincial or other regulatory
authorities in the jurisdiction in which such shares of Common Stock are sold.
The Company will provide to the Warrants Agent written confirmation of such
registration or qualification, or an exemption therefrom, when requested by the
Warrants Agent, and the determination of the Company
shall            Logo            artwork be final Subject and binding to the
provisions on the Warrants of the Warrants Agent and Agreement, each Registered
this Warrant Holder. may No be Warrant redeemed represented at the option hereby
of shall the Company, be exercised in whole or sold or by in part, a Registered
at a redemption Holder in price any of state $0.001 or other per Warrant,
jurisdiction at any where time, such and exercise notice of or redemption sale
would (the be unlawful. “Notice of Redemption”) shall be given not less than
thirty (30) days before the date and time fixed for redemption, all as provided
in the Warrants Agreement. (931 ) or exact On and after the date fixed for
redemption, the Registered Holder shall have no rights with respect to this
Warrant except to receive the $0.001 per Warrant upon surrender of this Warrant
Certificate. North ARMSTRONG TENNESSEE GRONER SELECTION TEXT
RECEIVED            an Prior to the exercise of any Warrant represented hereby,
the Registered Holder shall not be entitled to any rights of a stockholder of
the Company by virtue of such Registered Holder’s ownership of such Warrant,
including, without limitation, the right to vote or to receive dividends or
other distributions, and shall not be entitled to receive any notice of any
proceedings of the Company,

except as provided in the Warrants Agreement. 711 file not Prior to due
presentment for registration of transfer of this Warrant Certificate, the
Company and the Warrants Agent may deem and treat the Registered Holder as the
absolute owner hereof and of each Warrant represented hereby (notwithstanding
any notations of ownership or writing hereon made by anyone other than a duly
authorized officer of the Company or the Warrants

Agent), for all purposes and shall not be affected by any notice to the
contrary. is This Warrant Certificate shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to
conflict of laws or choice of law principles. digital It This Warrant
Certificate is not valid unless countersigned by the Warrants Agent. ABnote
COLUMBIA, HOLLY            PRINTING: NOTE: a         . IN WITNESS WHEREOF, the
Company has caused this Warrant Certificate to be duly executed, manually or in
facsimile, by two of its officers thereunto duly authorized. MAGNUM HUNTER
RESOURCES CORPORATION Dated: By: FOR APPROPRIATE            from printing
THE            printed offset COUNTERSIGNED: was from AMERICAN STOCK TRANSFER &
TRUST COMPANY, LLC            CHAIRMAN OF THE BOARD AND (New York, NY) as
Warrants Agent            CHIEF EXECUTIVE OFFICER SELECTED
INITIAL            proof By: By: This different PLEASE is EXECUTIVE VICE
PRESIDENT, AUTHORIZED SIGNATURE            CHIEF FINANCIAL OFFICER AND SECRETARY
COLORS            COLOR: process





--------------------------------------------------------------------------------



 



MAGNUM HUNTER RESOURCES CORPORATION
U.S. RESIDENTS: THE WARRANT(S) REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR THE SECURITIES LAWS OF ANY STATE OR ANY PROVINCE OF CANADA, AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION OR PROSPECTUS REQUIREMENTS
OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE OR PROVINCIAL
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT AND A LETTER FROM TRANSFEREE IN WHICH SUCH TRANSFEREE REPRESENTS
THAT HE OR SHE IS ACQUIRING THE WARRANTS FOR HIS OR HER OWN ACCOUNT FOR
INVESTMENT PURPOSES AND NOT WITH A VIEW TO DISTRIBUTION, THE SUBSTANCE OF EACH
TO BE REASONABLY ACCEPTABLE TO THE COMPANY.
CANADIAN RESIDENTS: UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE
HOLDER OF THIS SECURITY MUST NOT TRADE THE SECURITY TO A RESIDENT OF CANADA
BEFORE FEBRUARY 15, 2012.
     The following abbreviations, when used in the inscription on the face of
this instrument, shall be construed as though they were written out in full
according to applicable laws or regulations:

                     
 
  TEN COM       — as tenants in common   UNIF GIFT MIN ACT—                  
            Custodian                      
 
  TEN ENT       — as tenants by the entireties             (Cust)   
                              (Minor)
 
  JT TEN      
— as joint tenants with right of survivorship and not as tenants in common
     
under Uniform Gifts to Minors
Act                    
            (State)

Additional abbreviations may also be used though not in the above list.
ELECTION TO PURCHASE FORM
(To be Executed by the Registered Holder In Order to Exercise
Warrants Represented by the Warrant Certificate on the reverse hereof)
To: MAGNUM HUNTER RESOURCES CORPORATION
     The undersigned Registered Holder hereby irrevocably elects to exercise
         Warrants, represented by the Warrant Certificate on the reverse hereof,
and to purchase the securities issuable upon exercise of such Warrants, and
requests that certificates for such securities be issued in the name of:
 
(Please print or type your Name and Address)
 
(Please print or type your Social Security or Federal Tax Identification Number)
and, if such number of Warrants shall not be all the Warrants represented by the
Warrant Certificate on the reverse hereof, that a new Warrant Certificate for
the balance of such Warrants be registered in the name of, and delivered to the
Registered Holder at the address stated below. The Registered Holder understands
and agrees that the Company may require Registered Holders to establish their
exemptions from backup withholding or to arrange for payment of backup
withholding.

         
Dated:
 
 
   

     
Name of holder of the Warrant Certificate:
   
 
   

(Please Print or Type)

     
Address:
   
 
   
 
     

     
Signature:
   
 
   

     
Signature Guaranteed:
   
 
   

     
NOTICE:
  SIGNATURE MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS) WITH MEMBERSHIP
IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM PURSUANT TO RULE 17Ad-15 OF
THE SECURITIES EXCHANGE ACT OF 1934. The above signature must correspond with
the name as written upon the face of the Warrant Certificate on the reverse
hereof in every particular, without alteration or enlargement or any change
whatsoever, or if signed by any other person or if any Warrant Certificate
representing Warrants not exercised is to be registered in a name other than
that in which the Warrant Certificate on the reverse hereof is registered, the
requirements set forth in the Warrants Agreement related to transfer of Warrants
must have been met, including among other things delivery of an opinion letter
from the Registered Holder’s counsel and an investor’s letter from such other
person and payment of any applicable transfer taxes, and the signature of the
holder hereto must be “medallion” guaranteed.





--------------------------------------------------------------------------------



 



EXHIBIT B
[WARRANTS AGENT FEE SCHEDULE]

 



--------------------------------------------------------------------------------



 



(LOGO) [h85118h8511802.gif]
American Stock Transfer & Trust Company, LLC
WARRANT AGENT SERVICES
FEE PROPOSAL
COMPREHENSIVE FIXED FEE
American Stock Transfer & Trust Company, LLC (“AST”) will serve as Warrant Agent
for new class of warrants (the “Warrants”) issued by Magnum Hunter Resources
Corporation (the “Company”) issued as a dividend on its common stock.
AST understands that the Warrants will not be DTC eligible and that AST will
receive issuance instructions for the participants at DTC. AST acknowledges that
the Warrants will be issued in certificated form.
For AST’s role as Warrant Agent, AST will charge the Company a flat monthly fee
of $600.00 for a period of 24 months unless this Agreement is earlier
terminated. This database will be a combination of the existing common
stockholders currently in registered form on the records of AST plus the
participants currently holding common stock through DTC. It is estimated that
there will be 500 registered warrantholders. AST will increase the monthly fee
by $150.00 for every increase of 200 registered warrantholders above 500. A
one-time fee of $2,500.00 will be billed to cover all anticipated transfers
related to the distribution of the warrants held by participants to its
beneficial owners. In addition, upon the valid exercise of any Warrant, a
one-time fee of $2,500.00 will be billed to cover all warrant exercises.
AST’s role as Warrant Agent will be dictated by the Warrant Agent Agreement
entered into between the Company and AST.
Should AST’s role as Warrant Agent change significantly from what is presented
in the drafts of the Warrant Agent Agreement, AST reserves the right to adjust
the fees accordingly.
SPECIAL SERVICES
Services not included in this fee proposal, but deemed necessary or desirable by
the corporate issuer, may be subject to additional charges. Examples of such
services include trustee/custodial services, exchange/tender offers, secondary
offerings and stock dividends.
OUT-OF-POCKET EXPENSES
Routine out of pockets are included in the monthly fee. Out-of-pocket expenses
will be billed in addition to the fee listed herein for events relating to the
entire warrantholder base. Examples of routine out-of-pocket expenses include
but are not limit to envelopes, statements, stationary, postage and overnight
courier.
ACCEPTANCE
Acceptance of this transaction is contingent upon AST’s final review. This fee
commitment is guaranteed for the duration of the Agreement.
Acknowledged and Accepted:
10/05/11
Date

     
/s/ Ronald D. Ormand
   
 
Magnum Hunter Resources Corporation
   
 
   
 
Signature
   
 
   
Ronald D. Ormand, EVP and CFO
 
Name/Title
   

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC I www.amsloek.com
CONFIDENTIAL

